Judgment, Supreme Court, Bronx County (John N. Byrne, J., at plea; John P. Collins, J., at sentence), rendered October 27, 2005, convicting defendant of criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to a term of 4½ to 9 years, unanimously affirmed.
The court properly denied defendant’s motion to dismiss the indictment on the ground of unreasonable delay in sentencing. Under the circumstances, the People made reasonable efforts to bring defendant to court for sentencing (see generally People v Drake, 61 NY2d 359, 363-367 [1984]). The record establishes that it would have been futile for the People to make an extradition request prior to the expiration of defendant’s Connecticut sentence (cf. People v Gonzalez, 235 AD2d 366 [1997], lv denied 89 NY2d 1093 [1997]). Concur—Tom, J.P., Friedman, Sullivan and Nardelli, JJ.